 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDS.H. Kress&Company and Poor People's Union ofAmerica,Petitioner.Case 10-RC-9687June 27, 1974DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Bernard L. Middle-ton of the National Labor Relations Board. Followingthe close of the hearing and the filing of a brief by theEmployer, the Regional Director for Region 10 trans-ferred this case to the Board for decision.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerceexistsconcern-ing the representation of certain employees of theEmployer within themeaning ofSection 9(c)(1) andSection 2(6) and (7) of the Act.4. In agreement with the stipulation of the parties,we find that the following employees of the Employerconstitutea unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(c)of the Act:All selling and non-selling employees at theEmployer's West End Mall Store at 803 GordonStreet, S.W., Atlanta, Georgia, including officeclerical employees, but excluding professionals,guards and supervisors as defined in the Act.5.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Employer contested Petitioner's status as a labororganization within the meaning of the Act. The re-cord reveals that Petitioner is an organization inwhich employees participate and exists for the pur-poses, in whole or in part, of bargaining with employ-ers concerning grievances, labor disputes, wages, ratesof pay, hours, or working conditions. The HearingOfficer took official notice of the Regional Director'sdecision inNursecare International'inwhich Peti-tioner was held to be a labor organization within thestatutory definition. An organizer for Petitioner testi-fied that employees participated. Finally, Petitioner'sconstitution and bylaws, which included provisionsfor the holding of meetings and the election of offi-cers,was introduced into evidence. Organizationswith less formal structures have consistently been heldto be labor organizations within the meaning of theAct.' Accordingly, we find that Petitioner is a labororganization.The Employer sought to introduce evidence toshow that the Petitioner would not or could not meetits obligations as a labor organization to provide fullrepresentation for employees. The Hearing Officer ex-cluded evidence of this type. The Board has held thatinquiries such as those raised by the Employer withrespect to the Petitioner's alleged discriminatory poli-cies 3 and its alleged violation of various Federal stat-utes ' are outside the scope of a preelection hearing.Accordingly, we affirm the Hearing Officer's rulingsexcluding evidence of such matters.The supervisory status of the Employer's officemanager was contested by the Petitioner. The recordshows that she effectively recommended the hiring ofseven employees, scheduled and supervised the workof two office employees, handled the grievances ofthese employees on behalf of the Employer, receivedhigher pay than other employees, and received thesame benefits as other supervisors. Accordingly, wefind that the Employer's office manager is a supervi-sor within the meaning of Section 2(11) of the Act andtherefore excluded from the unit.[Direction of Election andExcelsiorfootnote omit-ted from publication.]reptresentativeSee, e.g,N L R B v Cabot Carbon Company and Cabot Shops, Inc,360U S 203 (1959),North American Rockwell Corporation,191NLRB 833,Midland Broadcasters, Inc,176 NLRB 1073BekinsMoving and Storage Company of Florida, Inc,211 N LRB No 7As noted therein, Chairman Miller and Member Jenkins wouldconsiderobjectionsto a labor organization's capacity to fairly representemployeesonly upon thepostelection filingof properlysubstantiated objections to theissuance of a certificationMember Kennedy concurs substantiallywith thatpostelection procedure but would limit considerationto the issue of allegeddiscrimination on the basisof "race,alienage,or nationalorigin."MembersFanning and Penello affirm the HearingOfficer'srulings for the reasonsstated in their dissentingopinion inBekinsThey would not considerallega-tions of discriminationpractices by labor organizationsin a precertificationproceedingbut would "leave such questions as they mayraise, with respectto thePetitioner'swillingnessor capacityto representfairly all employees inthe bargaining unit, to be resolved in other proceedings under the Act"°Hotel Properties, Inc, d/b/a/ The Landmark Hotel and Casino,194 NLRB815,Alto PlasticsManufacturing Corporation,136 NLRB 850'Case 10-RC-9610 We do not attach any weight in this proceeding to theRegional Director's determination in that case since we have long held thatRegional Director's decisions do not have precedential value:however, webelieve this case relevant in establishing that petitioner has, prior to thisproceeding,held itself out to employees as an available collective-bargaining212 NLRB No. 12